Order entered November 25, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00954-CV

                     ABDUL MATEEN MODI, Appellant

                                       V.

                         AFSHEEN IMRAN, Appellee

               On Appeal from the County Court at Law No. 3
                           Collin County, Texas
                   Trial Court Cause No. 003-03597-2019

                                    ORDER

      Before the Court is the November 24, 2020 request of Collin County Clerk

Stacey Kemp for an extension of time to file the clerk’s record. We GRANT the

request and extend the time to January 6, 2021.


                                            /s/   ERIN A. NOWELL
                                                  JUSTICE